Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 1 of 21 PageID #: 368




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

  UNITED STATES OF AMERICA,                   )
                                              )
                Plaintiff,                    )
                                              )
        v.                                    )    No. 4:19 CR 488 SRC (JMB)
                                              )
  LISA HURLEY,                                )
                                              )
                Defendant.                    )

                            REPORT AND RECOMMENDATION
                         OF UNITED STATES MAGISTRATE JUDGE

         Currently before the Court is Defendant Lisa Hurley’s Motion to Suppress Evidence.

  (ECF No. 46) The government opposes Hurley’s motion. Pretrial motions were referred to the

  undersigned United States Magistrate Judge. See 28 U.S.C. § 636(b).

                                PROCECURAL BACKGROUND

         On June 27, 2019, the Grand Jury charged Hurley with two counts of being a felon in

  possession of a firearm, in violation of 18 U.S.C. § 922(g). Count One resulted from evidence

  seized during Hurley’s arrest on May 8, 2019, relative to a felony “Wanted” issued by the St.

  Louis Metropolitan Police Department (“SLMPD”). Count Two resulted from evidence seized

  during Hurley’s arrest by the SLMPD, on June 25, 2019, relative to a felony warrant.

         Hurley’s motion asks the Court to suppress the evidence (firearms) seized during each of

  her arrests. The Court held three evidentiary hearings on Hurley’s motion. Hurley was present

  with counsel for each hearing. On September 22, 2020, the government presented the testimony
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 2 of 21 PageID #: 369




  of SLMPD Detectives Joshua Wenstrom and James Wilcox. 1 Due the unavailability of a third

  witness, the Court held the record open until October 7, 2020, at which time the government

  presented the testimony of Deputy U.S. Marshal Nijauh Woodard. 2 Dep. Woodard was

  previously an officer with the SLMPD and testified based on his duties as an SLMPD officer; he

  is referred to herein as Detective Woodard. On the Court’s own motion, the evidentiary hearing

  was reopened on February 2, 2021, to receive additional testimony and evidence regarding

  Hurley’s arrest on May 8, 2019. With the consent of Hurley, her attorney, and the attorney for

  the government, the February 2nd evidentiary hearing was conducted via Zoom videoconference.

  At the February 2nd hearing, the government presented additional testimony from Det. Wilcox. 3

         Based on the testimony and evidence from the evidentiary hearings, having had the

  opportunity to observe the demeanor and evaluate the credibility of the witnesses, having

  carefully reviewed the exhibits, and having fully considered the parties’ arguments and written

  submissions, the undersigned makes the following findings of fact, conclusions of law, and

  recommendations.

                                             FINDINGS OF FACT

         Joshua Wenstrom is a homicide Detective with the SLMPD. As of the September 2020

  evidentiary hearing, Det. Wenstrom had about ten years of law enforcement experience. On or

  about January 19, 2019, Det. Wenstrom was assigned to investigate a homicide involving a man

  (N.P.) who died after being dropped off at Barnes-Jewish Hospital with gunshot wounds. No

  officer was able to interview N.P. before he died, but Det. Wenstrom interviewed the two women




         1
             See ECF No. 62, Clerk’s Witness List for 09/22/2020; ECF No. 61, Clerk’s Exhibit List for 9/22/2020.
         2
             See ECF No. 65 Clerk’s Witness List for 10/07/2020; ECF No. 66, Clerk’s Exhibit List for 10/7/2020.
         3
             See ECF No. 85 Clerk’s Witness List for 02/05/2021; ECF No. 86, Clerk’s Exhibit List for 2/5/2021.


                                                          2
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 3 of 21 PageID #: 370




  who dropped off N.P. at the hospital. These two women are referred to herein as E.S. and A.B.

  Det. Wenstrom testified that E.S. and A.B. reported that they received a call that N.P. had been

  shot and needed to be taken to the hospital. They advised that N.P. told them that the “bitch at

  the store” shot him. Det. Wenstrom identified on a map (Gov’t Exh. J) the location where the

  two women reported that they picked up N.P., which was in the general vicinity of a store owned

  and operated by Hurley.

           Detective Wenstrom testified that, based on his recollection of hospital surveillance

  video, N.P. was shoved out or stepped out of the car and collapsed. The car that brought N.P. to

  the hospital then drove off. A second vehicle arrived thereafter with a woman who indicated her

  boyfriend may have been shot. This woman also reported to the police that N.P. was last with

  “Monk.” Monk is an alias or nickname of Telvon Boyd. 4

           A public safety officer at Barnes-Jewish Hospital named Boul reported that N.P. stated

  “they” shot him, without reference to a particular person.

           Detective Wenstrom testified that witness E.S. was not completely forthcoming and

  changed her story. He described witness A.B. as forthcoming but that she would not contact him

  or come to his office because she believed she had warrants. According to Det. Wenstrom, E.S.

  initially stated that she was the driver of the vehicle that dropped of N.P. at the hospital. That

  statement was refuted by video. When confronted, E.S. stated she was worried that A.B. would

  get in trouble because A.B. was on probation.

           Detective Wenstrom also issued a Wanted for Telvon Boyd and interviewed him on

  February 6, 2019. During that interview, Boyd reportedly volunteered that he was aware people


           4
             During cross-examination, Hurley attempted to elicit testimony that E.S., A.B., and Boyd are siblings.
  Det. Wenstrom, however, was not sure of their actual family relationship and suspected that they were not all
  related. See Tr. Vol. I at 25, 32. No evidence was presented as to the actual, legal relationship between E.S., A.B.,
  and Boyd.


                                                            3
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 4 of 21 PageID #: 371




  had said he killed N.P. and that he had provided drugs to N.P. Det. Wenstrom testified that he

  also learned that N.P. may have owed someone money for drugs.

           According to Det. Wenstrom, another witness, referred to herein as S.M., contacted the

  police in late March. 5 S.M. lived in the area of the shooting and she knew the victim—N.P.

  S.M. initially contacted the police via telephone, and she spoke with a detective named Leopold.

  The call occurred during the evening, and Det. Leopold was not involved in the N.P. murder

  investigation. During that call, S.M. advised that Hurley was known to be armed with a “John

  Wayne” revolver. S.M. also described Hurley as yelling, but she did not advise Det. Leopold

  that she saw Hurley with a gun on the date of the shooting.

           Detective Wenstrom testified that he wanted to conduct a more “extensive” interview, so

  on April 4, 2019, he interviewed S.M. in person. (Tr. Vol. I at 31) S.M. advised Det. Wenstrom

  that, on the morning of January 19, 2019, S.M. saw N.P. run directly by, and she also observed a

  group of people gathered down the street at the intersection of Marcus and Carter (see Gov’t

  Exh. J), including the owner of a store at Marcus and Carter who was in the street waiving a gun

  yelling, “That’s what he gets.” (Tr. Vol. I at 8) S.M. identified the owner as “Lisa.” S.M.

  reported that Lisa was known to be aggressive. This witness identified Lisa Hurley from a

  photospread. (Id. at 11)

           Detective Wenstrom testified that, on April 24, 2019, he issued a “Wanted” 6 for Hurley’s

  arrest relative to the death of N.P. Det. Wenstrom explained that he based the request on

  information from E.S., A.B., and S.M., and that Hurley was associated with the corner store




           5
               Det. Wenstrom testified that E.S. referred to S.M. as her cousin and that E.S. mentioned S.M. earlier.
           6
             Detective Wilcox explained that a Wanted to arrest a person may be issued by a police officer based on
  probable cause or reasonable suspicion. (See Tr. Vol. I at 67) In contrast, according to Det. Wilcox’s testimony, a
  warrant is issued by a judge. (Id.)


                                                              4
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 5 of 21 PageID #: 372




  based on police burglary reports in which Hurley represented that she owned the store.

         Detective Wenstrom testified that he believed he had probable cause to support the

  wanted, and he also wanted to hear Hurley’s side of the story. Det. Wenstrom testified that,

  during his investigation concerning N.P.’s murder, he did not “discover anything that would lead

  [him] to believe that [the witnesses had] collaborated to lie” about Hurley’s involvement. (Tr.

  Vol. I at 32)

         Detective Wenstrom requested the assistance of Det. Wilcox in locating and arresting

  Hurley. In so doing, Det. Wenstrom shared facts and circumstances regarding the investigation.

  These included that investigators had been advised that Hurley was known to possess a revolver

  described as a “John Wayne gun.” (Id. at 13)

         James Wilcox is a detective with the SLMPD with about twelve years of experience as of

  the evidentiary hearing. In May 2019, Det. Wilcox was assigned to the Fugitive Apprehension

  Strike Team (“FAST”) within the Intelligence Unit. His team assists in locating and

  apprehending fugitives and persons wanted for felonies.

         Regarding Hurley, Det. Wilcox testified that he verified that there was a “Wanted” in the

  system, and he also looked into information relative to officer safety concerns. Det. Wilcox

  identified Hurley’s residence at 4825 Bessie. Det. Wilcox surveilled the residence area. On May

  8, 2019, while surveilling 4825 Bessie, Det. Wilcox observed Hurley carrying a red and white

  bookbag from her house to a car. He testified that the bag was slung over her shoulder. Det.

  Wilcox observed Hurley exit the residence and he followed her as she drove to her store at

  Marcus and Carter. At the store, he observed her unlock the store and take bags in, including the

  red and white bookbag. Det. Wilcox waited at the store for more officers to arrive as it was his

  intention to arrest Hurley on the Wanted.



                                                  5
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 6 of 21 PageID #: 373




         The store was small, with a customer area and an employee area separated by glass. (See

  Gov’t Exhs. B, K) When Det. Wilcox walked into the store on May 8th, there were two people

  in the customer area. Det. Wilcox entered the store with other officers, including Det. Nijauh

  Woodard. As noted above, Woodard is currently a Deputy U.S. Marshal. At the time of the

  events in question, he was an SLMPD Detective with about nine years of experience. Det.

  Woodard was also an FBI Task Force Officer and worked in fugitive apprehension. Det.

  Woodard was not involved in the underlying homicide investigation of Hurley, but he attended a

  briefing and knew Hurley had a violent history and was a convicted felon.

         Detective Wilcox was wearing a vest that said “Police.” He testified that he announced

  the police officers’ presence and that his purpose was to arrest Hurley. Det. Wilcox explained

  that, when he entered, he could see Hurley on the other side of the glass partition. Det. Wilcox

  testified that, as he was announcing his presence, Hurley’s hands went beneath the counter. As a

  result, he drew his firearm and Det. Woodard went through a door marked employees only and

  entered the area behind the glass where they had observed Hurley. Det. Wilcox testified that he

  believed that Hurley was attempting to arm herself and he was concerned for his safety, and he

  advised the other officers that she might be reaching for a gun. Upon command from Det.

  Wilcox, Hurley raised her hands. Det. Wilcox testified that he would have asked Hurley to come

  out but for her moving her hands beneath the counter. He also testified that he intended to take

  her into custody based on the Wanted.

         Detective Woodard conducted a brief sweep of the back area of the store and, in that

  process, he observed the red and white book bag discussed above. Det. Woodard testified that he

  was looking for people during the search, but the bag was open, and he could see handguns

  inside the bag. Det. Woodard advised Det. Wilcox what he saw. Det. Wilcox was aware that



                                                  6
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 7 of 21 PageID #: 374




  Hurley had a prior felony conviction and placed her under arrest for possession of the guns found

  in the bag.

          Detective Wilcox testified that, even though he observed Hurley open the store, it was a

  routine practice to conduct a safety sweep in the circumstances to make sure nobody else was

  present who might cause harm. No gun was observed under the counter where Det. Wilcox

  observed Hurley move her hands as he walked in.

          Simultaneously with Det. Woodard’s sweep, Det. Wilcox arrested Hurley. 7 During this

  time, Hurley requested medication from her red and white bag. Det. Woodard testified that he

  was aware of the request, that he seized the firearms, and that Hurley was given her medication.

  (See Gov’t Exhs. C, D, E)

          Detective Wenstrom testified that, after Hurley’s arrest, he spoke with her about the

  homicide and that she was wearing a neck brace at the time. (Gov’t Exh. A) This is consistent

  with her request for medication. Det. Wenstrom also testified that Hurley advised him that her

  business had been burglarized and that she had obtained some guns for protection, but she denied

  firing the guns. 8

          On June 24, 2019, as a result of the firearms seized on May 8th, Det. Wilcox applied for

  and received a warrant to arrest Hurley. (Def. Exh. A) On June 25, 2019, Det. Wilcox and other

  officers went to Hurley’s residence at 4824 Bessie to execute the arrest warrant. During the

  morning hours, the officers knocked on the door and Hurley answered the door while dressed in

  pajamas. Hurley asked for clothing and officers entered the house, conducted a brief safety

  sweep, and assisted her in finding appropriate clothing. Det. Wilcox explained it was policy that


          7
              Det. Wilcox testified that Hurley’s arrest and Det. Woodard’s safety sweep occurred simultaneously.
          8
           There was no motion to suppress Hurley’s statements. Accordingly, there is no discussion regarding
  Miranda warnings.


                                                            7
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 8 of 21 PageID #: 375




  Hurly be properly dressed before being conveyed to the Justice Center. Det. Wilcox further

  explained that, for safety reasons and because Hurley was known to be armed, officers needed to

  go into the house with her to get clothing. Det. Wilcox testified that the officers would not have

  retrieved any clothing for Hurley without first conducting a safety sweep. During the sweep,

  officers observed and seized a shotgun from a back room, and suspected narcotics.

           Additional findings of fact are included in the discussion below.

               DISCUSSION, CONCLUSIONS OF LAW, AND RECOMMENDATIONS

  I.       May 8, 2019, Arrest and Seizure of Evidence

           Detective Wilcox and the officers with him entered Hurley’s business on May 8, 2019,

  intending to arrest Hurley. It is not disputed that the officers did not have an arrest warrant or a

  search warrant. Hurley argues that the police lacked probable cause to arrest her for any crime

  when they entered her store. She further argues that she had a reasonable expectation of privacy

  in the area of her store where officers entered and seized firearms from the red and white bag.

           The government contends that the officers had sufficient probable cause to conduct a

  warrantless arrest of Hurley for the murder of N.P., as well as for unlawful use of a weapon. The

  government also argues that the officers did not violate the Fourth Amendment by entering the

  employees only work area during the course of the May 8th encounter with Hurley because a

  protective sweep of that area was lawful in the circumstances.

           A.       Basis of Arrest on May 8, 2019

           It is not disputed that a “Wanted” is not a substitute for a court-issued arrest warrant. 9 It


           9
             Our Court has previously explained that “wanteds are a type of warrantless arrest, and therefore permissible
  only if the wanted is based on probable cause.” Furlow v. Belmar et al., 4:16 CV 254 HEA, 2019 WL 1227460 at *1
  (Mar. 15, 2019). The Eighth Circuit has also explained that wanteds issued on the basis of reasonable suspicion that
  a person has committed an offense may justify “‘a stop to check identification, to pose questions to the person, or to
  detain the person briefly while attempting to obtain further information.’” United States v. Smith, 648 F.3d 654, 659
  (8th Cir. 2011) (quoting United States v. Hensley, 469 U.S. 221, 232 (1985)).



                                                            8
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 9 of 21 PageID #: 376




  is also not disputed that Hurley was arrested. The undersigned finds, therefore, that the police

  conducted a warrantless arrest of Hurley on May 8, 2019.

           “A warrantless arrest by law enforcement is reasonable where there is probable cause to

  believe that someone has committed or is committing a crime.” United States v. Winarske, 715

  F.3d 1063, 1066 (8th Cir. 2013). “Probable cause for an arrest exists if, at the moment the arrest

  was made, the facts and circumstances within the officers’ knowledge and of which they had

  reasonably trustworthy information were sufficient to warrant a prudent person in believing that

  an offense has been committed.” United States v. Rivera, 370 F.3d 730, 733 (8th Cir. 2004)

  (citation omitted). Probable cause is evaluated based “on the facts as they would have appeared

  to a reasonable person in the position of the arresting officer.” Id. “In making this

  determination, ‘[l]aw enforcement officers have substantial latitude in interpreting and drawing

  inferences from factual circumstances.’” United States v. Webster, 625 F.3d 439, 442 (8th Cir.

  2010) (quoting United States v. Henderson, 613 F.3d 1177, 1181 (8th Cir. 2010)). “‘Because

  probable cause requires only a probability or substantial chance of criminal activity, rather than

  an actual showing of criminal activity, the police need not have amassed enough evidence to

  justify a conviction prior to making a warrantless arrest.’” Id. (quoting United States v.

  Mendoza, 421 F.3d 663, 667 (8th Cir. 2005)). 10

           Under the “collective knowledge rule,” in making a warrantless arrest, an officer may

  rely on information provided to the team of officers involved, so long as “there is some degree of

  communication.” United States v. Shackleford, 830 F.3d 751, 753-54 (8th Cir. 2016) (internal



            10
               See also United States v. Brooks, 982 F.3d 1177, 1180 (8th Cir. 2020) (“Probable cause … does not
  require officers to establish the elements of the offense with a [trial] level of certainty ….”); United States v. Perry,
  908 F.3d 1126, 1129 (8th Cir. 2018) (“Probable cause ‘requires only a probability or substantial chance of criminal
  activity, not an actual showing of such activity’; it ‘is not a high bar.’”) (quoting District of Columbia v. Wesby, 138
  S. Ct. 577, 586 (2018)), cert. denied, 140 S. Ct. 90 (2019).



                                                             9
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 10 of 21 PageID #:
                                     377



quotations and citation omitted); see also United States v. Poe, 462 F.3d 997, 1001 (8th Cir.

2006) (explaining that the collective knowledge rule extends to officers on the scene who are

working as a team).

       Based on the foregoing legal principles, the undersigned finds that Det. Wenstrom had

probable cause to arrest Hurley on May 8, 2019, and that there were sufficient communications

between the homicide investigators and Det. Wilcox that the collective knowledge rule applies.

       N.P. was shot in the area of Carter and Marcus, in the City of St. Louis, on January 15,

2019. It is not disputed that N.P. was transported to Barnes-Jewish Hospital by E.S. and A.B.

N.P. died as a result of his wound. Det. Wenstrom testified that E.S. and A.B. reported that they

picked up N.P. after hearing he had been shot and they drove him to the hospital. Det. Wenstrom

credibly testified that E.S. and A.B. told Det. Wenstrom that N.P. stated, in substance, that the

“bitch at the store” had shot him.

       Detective Wenstrom also spoke with S.M., who contacted the police in late March 2019,

which was after Det. Wenstrom interviewed Telvon Boyd (a/k/a “Monk”). S.M. lives near

Marcus and Carter and reported that she had information. S.M. initially spoke to a detective on

duty who did not have knowledge of the N.P. murder investigation. Det. Wenstrom arranged to

personally interview S.M. on April 4, 2019. Det. Wenstrom testified that S.M. reported to him

that, on the morning of the shooting, S.M. observed N.P. run by her home as she was unloading

groceries. S.M. reported that she observed a group of people gathered near the intersection of

Marcus and Carter, and that she observed the owner of the store in the street waiving a gun and

yelling, “that’s what he gets.” S.M. identified Hurley from a photospread as the store owner she

observed. S.M. further represented that the store owner was known to be aggressive, and that

she was known to have a “John Wayne” revolver.



                                                10
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 11 of 21 PageID #:
                                     378



       Furthermore, a hospital security guard advised officers that, when N.P. arrived at the

hospital, N.P. stated that “they” shot him. Such a statement was generally consistent with S.M.’s

statement to Det. Wenstrom that she saw multiple people in front of the store, including Hurley.

       While it is true that E.S. was not initially forthcoming with Det. Wenstrom, Det.

Wenstrom followed up with E.S. and A.B.; he did not simply accept their information as

provided. Further, while defense counsel implied through questioning that the reporting

witnesses were related, in cahoots, and had a motive to frame Hurley, Det. Wenstrom credibly

testified that he did not know that these witnesses were, in fact, related and suspected that they

were not. Furthermore, Det. Wenstrom interviewed Telvon Boyd (a/k/a Monk) before he

interviewed S.M. and before he issued the Wanted for Hurley. Det. Wenstrom testified that,

during his investigation, he did not “discover anything that would lead [him] to believe that [the

witnesses had] collaborated to lie” about Hurley. (Tr. Vol. I at 32) The undersigned credits Det.

Wenstrom’s testimony in this regard.

       The Court’s focus is on what the officers knew at the time of the arrest and not additional

facts that could have undermined probable cause, or whether the police had sufficient evidence

to convict Hurley. There is nothing before the Court to suggest that Det. Wenstrom ignored

plainly exculpatory evidence. See United States v. Evans, 851 F.3d 830, 835 (8th Cir. 2017). To

the contrary, the record indicates that the police conducted a “reasonably thorough investigation

prior to arresting [Hurley],” and there is nothing to indicate that “‘minimal further investigation’

would have exonerated [her].” Id. (citations omitted).

       Three witnesses identified Hurley, directly or circumstantially, as the person who shot

N.P. E.S. and A.B. provided the initial information. Det. Wenstrom conducted further

investigation, including interviewing a separate witness—S.M.—who provided information



                                                 11
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 12 of 21 PageID #:
                                     379



tending to corroborate the information from E.S. and A.B. The information from S.M. was

consistent with information from a hospital security guard. Det. Wenstrom also checked police

reports, confirming Hurley’s association with the store. Cf. United States v. Mays, 993 F.3d 607,

2021 WL 1257811 at *1 (8th Cir. Apr. 6, 2021) (in search and seizure context, discussing

informant credibility and explaining that information from known informants may be more

reliable because they may be held accountable for fabrications and that the corroboration of even

innocent details can support a finding of probable cause).

        In summary, the undersigned finds that the facts available to the police 11 on May 8, 2019,

while certainly not overwhelming, provided probable cause to support the warrantless arrest of

Hurley. See Perry, 908 F.3d at 1129 (explaining that probable cause does not require an actual

showing of criminal activity and is “not a high bar”).

        B.       Seizure of Evidence on May 8, 2019

        The fact that the police could lawfully arrest Hurley on May 8th does not necessarily

answer the question of whether they lawfully seized the firearms from the red and white bag.

        “To assert a Fourth Amendment right to be free from unreasonable searches, [Hurley]

‘must demonstrate that [s]he] personally has an expectation of privacy in the place searched, and

that [her] expectation is reasonable.’” United States v. Lewis, 864 F.3d 937, 941 (8th Cir. 2017)

(quoting United States v. Russell, 847 F.3d 616, 618 (8th Cir. 2017)). The May 8, 2019, search

at issue herein occurred inside Hurley’s business. “An individual can have a reasonable

expectation of privacy in commercial premises, although that expectation ‘is different from, and

indeed less than, a similar expectation in an individual’s home.’” Id. (quoting New York v.



        11
            These facts include the facts known to Det. Wenstrom, which are attributable to Det. Wilcox via the
collective knowledge rule because there was ample evidence of communications between officers involved in this
matter.


                                                       12
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 13 of 21 PageID #:
                                     380



Burger, 482 U.S. 691, 7000 (1987)).

         In Lewis, the Eighth Circuit examined the distinction between those portions of a

business that the public and law enforcement may enter, and those that remain private. See id. at

941-42. Lewis involved a tattoo parlor in which employees would reasonably expect members

of the public to enter the work area, even though that area was beyond a reception desk and bell

because, among other facts, customers entered the work area for tattooing. See id. at 942-43.

         By contrast, the facts of the instant case demonstrate that the guns seized on May 8, 2019,

were seized from a private area in which Hurley would not reasonably expect members of the

public or others to routinely enter. Her store was small. There was a glass partition that

separated the customer area from her work area. (Gov’t Exh. B) Access to her work area was

further restricted by a door that was marked “Employees ONLY.” (Gov’t Exhs. B, C) The guns

were seized from a red and white St. Louis Cardinals bookbag/backpack that was placed on a

bin, in the employees only area, adjacent to another room that does not appear to be open to the

public. The bin appears to be about 12-15 inches in height (Gov’t Exhs. C, D), placing the bag

below the counter height of the store. There was no testimony that any officer observed the

contents of the bag before entering the employees only area of the store. On the other hand, most

of the employees only area of the store was, in fact, visible through the glass partition.

         It is not necessary in this case to conclusively decide whether Hurley enjoyed a

reasonable expectation of privacy in the employees only area of her store. Because even if she

did have an expectation of privacy, exigent circumstances justified the officers’ warrantless entry

into that space. 12


         12
            Although an arrest warrant carries with it the authority to enter a protected space, even a home, when
there is reason to believe the suspect is inside, see Payton v. New York, 445 U.S. 573, 603 (1980); United States v.
Bennett, 972 F.3d 966 (8th Cir. 2020), a similar authority does not extend to warrantless arrests.



                                                         13
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 14 of 21 PageID #:
                                     381



        The Eighth Circuit has explained that, “[a] legitimate concern for officer safety or the

safety of others may constitute an exigent circumstance, and a warrantless entry into [an

otherwise constitutionally protected space] may be justified if an officer has a reasonable fear of

harm.” Poe, 462 at 1000 (citing United States v. Hill, 430 F.3d 939, 941 (8th Cir. 2005)). Det.

Wilcox credibly testified that he clearly identified himself as a police officer when he entered the

store. He further credibly testified that, as he entered, he observed Hurley place her hands below

the counter. At that point, based on all of the facts and circumstances, 13 the officers present had

reasonable suspicion that Hurley may be armed or attempting to arm herself.

        Hurley suggests that Det. Wilcox testimony is not credible, noting that the first time Det.

Wilcox mentioned any furtive movements by Hurley was during cross-examination at the first

evidentiary hearing. Here is the relevant exchange between Hurley’s attorney and Det. Wilcox:

                Q.       Officer, what did you state to Ms. Hurley when you entered the
        [store]?

                 …

              A.      At the store I advised her that she is Wanted in connection with a
        homicide investigation relative to a Murder First investigation.

                 Q.      Did you have your weapon drawn at that time?

               A.      Not when I advised her of that particular circumstance. When I was
        walking in the store advising her … when I approached her and she started to reach
        under the counter that’s when I drew my weapon.

(Tr. Vol. 1 at 62-63) As the following exchange indicates, Det. Wilcox testified consistently

during direct examination when the Court re-opened the evidentiary hearing on February 5,

2021:

        Q.       What happened when you – after you got in the front door [of the store]?

        13
           SLMPD officers knew, for example, that Hurley was a convicted felon, reportedly kept a “John Wayne”
gun, and that she was wanted for murder. The officers also knew that there were other people in the store.



                                                      14
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 15 of 21 PageID #:
                                     382




         A.     As I was approaching, advising [Hurley] of my investigation, she
         immediately – her hands immediately disappeared underneath the counter … that’s
         when I drew my firearm.

(Tr. Vol. III at 7-8) Det. Wilcox explained that, after he drew his weapon, the other officers

entered the employees only portion of the store. (See id.)

         Having reviewed the entire record in this matter and having had the opportunity to

observe Det. Wilcox’s demeanor twice, the undersigned finds his testimony to be credible. 14

The undersigned finds, therefore, the officers had legitimate concerns for officer and public

safety and could lawfully enter the employees only area to complete the arrest process.

         Upon entering the employees only area to arrest Hurley, the officers present could also

conduct a brief, protective sweep of the area. “‘A protective sweep is a quick and limited search

of premises, incident to an arrest and conducted to protect the safety of police officers or others.

It is narrowly confined to a cursory visual inspection of those places in which a person might be

hiding.’” United States v. Anderson, 688 F.3d 339, 346 (8th Cir. 2012) (quoting Maryland v.

Buie, 494 U.S. 325, 327 (1990)). The Eighth Circuit has explained that, pursuant to Buie,

“incident to an arrest, officers may, as a precaution and without any requisite level of suspicion,

look in closets and other spaces immediately adjoining the place of arrest from which an attack

could be immediately launched.” United States v. Davis, 471 F.3d 938, 944 (8th Cir. 2004)

(citation and internal quotations omitted).

         “During a properly limited protective sweep, the police may seize an item that is in plain




          14
             Hurley also contends that Det. Woodard’s testimony contradicts Det. Wilcox’s testimony regarding the
details of the arrest and entry into the employees only area of the store. The undersigned disagrees with this
characterization. While their testimony is not entirely identical, it is consistent in material respects. More
importantly, Det. Wilcox was clear that the events that occurred after he drew his weapon occurred nearly
simultaneously. (See Tr. Vol. I at 64) The undersigned finds that no officer entered the back area of the store until
after Hurley placed her hands under the counter.


                                                         15
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 16 of 21 PageID #:
                                     383



view if its incriminating character is immediately apparent….” United States v. Williams, 951

F.3d 892, 896 (8th Cir. 2020) (citation and internal quotations omitted); see also Poe, 462 F.3d at

1001 (“Under the plain view doctrine, an officer may seize an object without a warrant if the

officer did not violate the Fourth Amendment to arrive at the place from which the object was in

plain view, the object’s incriminating character was immediately apparent and the officer had a

lawful right of access to the object.”) (citation omitted).

        Detective Wilcox explained that, after Hurley placed her hands below the counter, the

events that followed occurred nearly simultaneously. One of those events was a protective or

safety sweep of the employees only area of the store. Det. Woodard testified that he conducted a

brief safety sweep of the back area of the store. The record makes clear that he conducted his

sweep for safety purposes, not to locate any evidence or contraband. The sweep was cursory and

limited solely to the space immediately adjoining the place of arrest. Thus, the protective sweep

was constitutionally sound.

       Furthermore, based on Det. Woodard’s testimony and Government’s Exhibits C and D,

the undersigned finds that the two firearms seized from Hurley’s red and white bag were

lawfully seized under the plain view doctrine. Based on the analysis above, the undersigned

finds that the police officers were lawfully present in the back room of the store and Det.

Woodard could plainly view the handguns in the bag. The officers knew Hurley was a convicted

felon who could not possess firearms, so the incriminating character would have been

immediately apparent. Accordingly, the officers lawfully seized the firearms from the red and

white bag.

       In addition to the protective sweep, the record establishes that, contemporaneously with

her arrest, Hurley asked the police for her medication. The medication was in the red and white



                                                  16
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 17 of 21 PageID #:
                                     384



bag with the guns. (See Gov’t Exh. E) Therefore, the guns were also in plain view as the

officers retrieved Hurley’s medication at her request.

       C.      Summary – May 8, 2019 Arrest and Seizure of Evidence

       The undersigned finds that Det. Wenstrom had minimal but sufficient probable cause to

arrest Hurley for her involvement in the shooting and death of N.P. Det. Wilcox and the arrest

team were briefed on important aspects of Det. Wenstrom’s investigation. Therefore, pursuant to

the collective knowledge rule, Det. Wilcox had probable cause to conduct a warrantless arrest of

Hurley. Further, regardless of whether Hurley had a reasonable expectation of privacy in the

employees only area of her small business, due to legitimate safety concerns, Det. Wilcox and

other officers present did not violate the Fourth Amendment by entering the employees only area

to complete the arrest. Likewise, Det. Woodard did not violate the Fourth Amendment by

conducting a protective sweep of the employees only area, and he lawfully observed and seized

the two pistols from Hurley’s bag pursuant the plain view doctrine.

       Accordingly, the undersigned respectfully recommends that the Court deny Hurley’s

motion to suppress evidence seized on May 8, 2019.

II.    June 25, 2019, Arrest and Seizure of Evidence

       On June 24, 2019, Det. Wilcox applied for and received a warrant to arrest Hurley based

on the guns seized on May 8th. On June 25, 2019, Det. Wilcox and others executed that warrant

at Hurley’s home, which was located at 4824 Bessie, in St. Louis, MO. In connection with the

arrest, officers conducted a protective sweep of the residence and located a shotgun in a back

room, as well as suspected Xanax and marijuana. (See Def. Exh. D)

       Hurley argues that the sweep of her residence on June 25, 2019, was unlawful and that

that the arrest warrant was tainted and constitutes fruit of the poisonous tree. The government



                                                17
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 18 of 21 PageID #:
                                     385



contends that the firearms were seized in plain view during a lawful safety sweep of Hurley’s

residence.

       A.      Did the May 8, 2019, Arrest Taint the Subsequent Arrest Warrant and
               Seizure?

       Based on the analysis above regarding the May 8, 2019, arrest and gun seizures, the

undersigned rejects Hurley’s contention that her June 25, 2019, arrest was tainted and constitutes

the fruit of the poisonous tree. In the alternative, the undersigned also finds that, pursuant to the

attenuation doctrine, the evidence seized on June 25th need not be suppressed due to any

perceived constitutional deficiencies regarding Hurley’s arrest on May 8th.

       Under the attenuation doctrine, “[e]vidence is admissible when the connection between

unconstitutional police conduct and the evidence is remote or has been interrupted by some

intervening circumstance, so that ‘the interest protected by the constitutional guarantee that has

been violated would not be served by suppression of the evidence obtained.’” Utah v. Strieff,

136 S. Ct. 2056, 2061 (2016) (quoting Hudson v. Michigan, 547 U.S. 586, 593 (2006)). “The

attenuation doctrine evaluates the causal link between the government’s unlawful act and the

discovery of evidence, which often has nothing to do with a defendant’s actions.” Id.

       The Supreme Court has identified three factors in applying the attenuation doctrine.

“First, [reviewing courts] look to the ‘temporal proximity’ between the unconstitutional conduct

and the discovery of evidence to determine how closely the discovery of evidence followed the

unconstitutional search.” Id. at 2062 (quoting Brown v. Illinois, 422 U.S. 590, 603 (1975)).

Thus, shorter time periods between events may tend to favor suppression. Id. “Second, [courts]

consider ‘the presence of intervening circumstances.’” Id. (quoting Brown, 422 U.S. at 603-04).

“Third, and ‘particularly’ significant we examine ‘the purpose and flagrancy of the official

misconduct.’” Id. (quoting Brown, 422 U.S. at 604).


                                                 18
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 19 of 21 PageID #:
                                     386



       Applying these three factors, the undersigned finds that, even if the police lacked

probable cause to arrest Hurley on May 8, 2019, the evidence seized on June 25, 2019, need not

be suppressed because any taint was attenuated. First, more than a month passed between

events, and the firearm seized on June 25, 2019, was distinct in terms of type and location seized.

Second, the fact that the police applied for and received an arrest warrant serves as a significant

intervening circumstance. The warrant was issued by a State Court judicial officer. And

importantly, the police did not capitalize on the May 8th events for the purpose of seizing more

firearms. Rather, they simply applied for an arrest warrant. The fact that they discovered yet

another firearm was, effectively, a coincidence. Third, the original misconduct (if there was any

at all) was not flagrant. In fact, as noted above, the undersigned believes that there was no police

misconduct. Therefore, the attenuation doctrine should be applied if the Court finds that the

police lacked probable cause to arrest Hurley on May 8, 2019.

       B.      Arrest and Protective Sweep on June 25, 2019

       As noted above, pursuant to an arrest, police officers can conduct a protective or safety

sweep of the areas and spaces adjacent to the place of arrest. See Davis, 471 F.3d at 944; see

also United States v. Waldner, 425 F.3d 514, 517 (8th Cir. 2005) (explaining that “Buie

authorizes protective sweeps for unknown individuals in a house who may pose a threat to

officers as the effectuate an arrest); United States v. Alatorre, 863 F.3d 810, 813 (8th Cir. 2017)

(quoting Waldner).

       In this case, Det. Wilcox arrested Hurley during the early morning hours of June 25th

“right inside [the] front door of her residence.” (Tr. Vol. I at 49) That circumstance arguably

justified a safety sweep of the home. The Eighth Circuit has “summarized that [a] protective

sweep is justified by the threat of accomplices launching a surprise attack during an arrest and is



                                                 19
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 20 of 21 PageID #:
                                     387



particularly important during an in-home arrest, due to the heightened potential for an ambush in

unfamiliar surroundings.” Alatorre, 863 F.3d at 814 (internal quotations and citations omitted);

see also Davis, 471 F.3d at 944. It makes no difference whether the officers conducted the

sweep after Hurley had been secured. See United States v. Whitehead, -- F.3d --, slip op. at 3,

2021 WL 1603810 at *2 (8th Cir. Apr. 26, 2021) (per curiam) (citing Alatorre, 863 F.3d at 812-

14).

        But the fact that Hurley was arrested just inside her home is not the only circumstance

that would support a sweep in this case. At the time of her arrest, Hurley was wearing pajamas.

Det. Wilcox testified that, per department policy, Hurley needed proper shoes and clothing

before she could be transported to the City of St. Louis Justice Center. Hurley was allowed to

get clothing, but only after officers conducted a safety sweep. Det. Wilcox explained that it

would be dangerous for the officers to go into such a situation with a person like Hurley without

first conducting a sweep. And there is no information suggesting that the sweep was extensive

or conducted for any purpose other than safety. 15 Based on the record before the Court,

therefore, the undersigned finds that the sweep was proper under Buie and relevant Eighth

Circuit precedent and did not violate the Fourth Amendment.

        Detective Wilcox also testified that, during the sweep, officers observed suspected drugs

and a shotgun in plain view. (See also Gov’t Exhs. G-I) Therefore, those items need not be

suppressed even though they were seized from Hurley’s residence without a search warrant. See

Williams, 951 F.3d at 896 (discussing plain view seizure in the context of a protective sweep).

        C.       Conclusion – June 25, 2019, Arrest and Seizure

        For the foregoing reasons, the undersigned recommends that the Court deny Hurley’s


        15
            Detective Wilcox also explained that a safety sweep was also conducted to ensure that there were no
children, or ill and bedridden people in the house that need attention or care. (Tr. Vol. I at 49)


                                                        20
Case: 4:19-cr-00488-SRC-JMB Doc. #: 103 Filed: 04/28/21 Page: 21 of 21 PageID #:
                                     388



motion to suppress evidence seized from her residence on June 26, 2019.

                                       RECOMMENDATION

       Accordingly,

       IT IS HEREBY RECOMMENDED that Defendant Lisa Hurley’s Motion to Suppress

Evidence [ECF No. 46] be DENIED.

       The parties are advised that they have fourteen (14) days in which to file written

objections to the foregoing Report and Recommendation unless an extension of time for good

cause is obtained, and that failure to file timely objections may result in a waiver of the right to

appeal questions of fact. See Thompson v. Nix, 897 F.2d 356 (8th Cir. 1990). see also 28

U.S.C. § 636(b)(1)(A), Fed. R. Crim. P. 59(a).

       This matter will be set by further order of the Court, before the Honorable Stephen R.

Clark, United States District Judge.


                                                   /s/ John M. Bodenhausen
                                                   JOHN M. BODENHAUSEN
                                                   UNITED STATES MAGISTRATE JUDGE

Dated this 28th day of April, 2021.




                                                 21
